internal_revenue_service appeals_office east river dr st east hartford ct release number release date date date a b department of the treasury taxpayer_identification_number cc person to contact tax period s ended f certified mail uil dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ tis determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective d the revocation of your exempt status was made for the foliowing reason s more than an insubstantial part of the organization's activities are not in furtherance of exempt purposes therefore the organization fails to meet the operational_test as defined in regulation c -1 a contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms e for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours s appeals team manager co g enclosure publication department of the treasury - internal_revenue_service form 886a iit explanation of items schedule no or exhibit year period ended xx thru xx legend org - organization name country - country xx - date city - city state - state ra dir-1 - dir-6 - through dir website - website ra-1 ra-2 ra-3 - g 3r co-1 through co-12 - through companies issue is the organization described below entitled to continued tax exempt status under internal_revenue_code sec_501 issue are contributions to the organization described below deductible under sec_170 of the internal_revenue_code facts hereinafter referred to as the organization was incorporated on july 19xx in the state of state the organization was granted tax exempt status under sec_501 as a public charity described in sec_509 and sec_170 of the code on january 19xx the organization’s purpose as stated in their certificate of incorporation is in furtherance of its purpose the organization provides monetary support to educational facilities to meet the religious and educational needs of country the supported foreign organization has a similar name to the domestic organization which is schools in country ee hereinafter referred to as co-1 and they operate a network of the organization derives substantially_all of its income in the form of contributions from foundations individuals and the general_public during the examination it was determined that the organization maintained accounts at co-2 co-3 and co-3 from which funds were sent via checks or wire transfers to support the foreign organization the website for co-1 website provides a history of the organization form 886-a crev department of the treasury - internal_revenue_service page -1- foe department of the treasury - internal_revenue_service form_886 a explanation of items no or ff exhibit year period ended xx thru xx the form_990 returns also show expenses classified as social work programs the organization represented that this expense category was the direct payment of salaries to teachers at the country schools_for the years under examination salary payments to a review of the organization’s form_990 information returns for tax years december 20xx through december 20xx disclosed that the organization’s primary activity is providing financial support totaling dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure and dollar_figuredollar_figure respectively to co-1 department of the treasury - internal_revenue_service financial information form 886-a rev page -2- _ form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year petiod ended xx thru xx individuals for calendar years 20xx 20xx 20xx and 20xx were dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure and dollar_figuredollar_figure respectively the organization provided itemized schedules of disbursements for co-1 and the social work programs for each year under examination the schedules revealed that a significant number of checks and wire transfer receipts including bank statements were missing the amounts referenced on the various tables below were extracted from the schedules provided by the organization per the table below summarizes payments the organization represents to have been made for the benefit of co-1 20xx 20xx 20xx dollar_figuredollar_figure dollar_figuredollar_figure 20xx_ total dollar_figuredollar_figure dollar_figuredollar_figure direct support dollar_figuredollar_figure for co-1 payments for teachers - social work program sec_3 subtotal dollar_figuredollar_figure percentage of funds earmarked for specific individuals total payments for teachers dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure divided by total distributions dollar_figuredollar_figure direct payments of salaries to teachers the organization was asked why in addition to making direct support payments to the educational_institution they also made direct payment of salaries to individuals at three of the schools the representative stated that the foreign organization had requested that payment be made directly to the individuals in order to lessen the school’s administrative burdens in addition he indicated that this was done in order to segregate those payments from the country organization’s regular cash_flow for budgeting purposes this enabled them to better track the portion of their payroll that they needed to cover from other sources the representative was also asked if these individuals receiving payments were united_states citizens he indicated that to the best of our knowledge these individuals are not u s citizens the organization stated that co-1 periodically submitted a request listing the names of individuals and the amounts to be paid to each on behalf of the foreign organization the form 886-a rev department of the treasury - internal_revenue_service page -3- 886a schedule no or form explanation of items department of the treasury - internal_revenue_service orm exhibit year period ended xx tho xx organization drafts the checks payable to the identified individuals sends the checks to the foreign organization who in turn distributes them to the payees the service issued an information_document_request idr dated august 20xx in which the organization was asked what controls were in place to determine that the individuals are employed by the schools in country and to submit personnel files for these individuals the organization’s representative indicated that the board members visit the country organization on a monthly basis during the visitation they inspect records and of the schools a board member resides in country and make unannounced onsite visits constantly monitors usage of funds provided by the organization _ both hand written and printed from the the organization provided documents in school facilities operated in country the documents included photo identifications w-4 equivalents and personnel files as verification that the individuals receiving payments are in fact employees of the country schools however the organization did not provide photo identifications for all individuals who received direct payments additional correspondence received from the director of the schools in country listed the names employment dates school locations and job function for each of the individuals to whom payments were made by the organization the service did not accept these documents as evidence that the individuals are employees of the schools because they were unofficial documents and appeared to be self-serving furthermore payments earmarked for specific individuals are not deductible under sec_170 of the internal_revenue_code a discussion of this issue is presented under the law section of this form 886-a payments made to the director of co-1 and other individuals 20xx the table below dir-1director dollar_figuredollar_figure dollar_figuredollar_figure dir-2 the organization’s representative stated that the school is often in need of immediate cash to cover operational expenses when this results the representative stated that the director frequently advances his own funds and the organization reimburses the director the organization also made payments to other individuals for which they did not provide records to establish the exempt_purpose of these disbursements summarizes these payments dir-3 dir-4 dir-5 dir-6 department of the treasury - internal_revenue_service dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure form 886-acev 20xx _ total dollar_figuredollar_figure dollar_figure dollar_figure dollar_figuredollar_figure page -4- dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 20xx 20xx dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figure department of the treasury - internal_revenue_service form_886 a explanation of items schedule no or exhibit year period ended xx thru xx subtotal percentage of non-substantiated payments to director of co-1 and other individuals total payments to director individuals dollar_figuredollar_figure divided by total distributions dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure es dollar_figuredollar_figure dollar_figuredollar_figure payments made to non-exempt entities the organization made payments totaling dollar_figuredollar_figure to co-4 dollar_figuredollar_figure to co-5 and dollar_figuredollar_figure to co-6 these entities were not listed in the publication as organizations to which contributions are deductible the table below summarizes these payments 20xx 20xx 20kx 20xx_ total dollar_figuredollar_figure dollar_figuredollar_figure co-4 co-5 co-6 subtotal percentage of payments to non-exempt entities total payments to non-exempt entities dollar_figuredollar_figure divided by total distributions dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure other questionable_payments and_transactions based on the breakdown of disbursements on form_990 for co-1 and the schedules provided there were other questionable transactions that required further substantiation to establish that funds were used for sec_501 c purposes the table below summarizes these transactions total 20xx_ 20xx 20xx 20xx loans made directly by individuals to country ra-2 transfers classified as suspense school co-7 withdrawal co-1 subtotal form 886-a mev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_886 a explanation of items schedule no or exhibit yeat petriod ended xx thru xx percentage of other non-substantiated transactions total other questionable transactions dollar_figure divided by total distributions dollar_figuredollar_figure review of cancelled checks wire transfers bank statements a sampling of the cancelled checks issued to teachers disclosed that a ae the checks were deposited into the same account of a particular bank in _ tort of for tax cashed at various financial institutions located in country the organization’s representative indicated that the checks were cashed at a check cashing agency that in turn deposits the checks in the co-8 it was also determined that a few of the payments to teachers represented to be working overseas were deposited in local u s banks checks payable to one individual were routinely deposited in an account maintained at co-2 located in state checks payable to another individual were regularly deposited into co-9 located in city state the representative indicated that some of the checks were deposited to us banks because those teachers have american bank accounts managed by relatives who live in the us and requested their checks to be deposited to those accounts it was also noted that the checks made payable to the director of the schools were deposited into an account maintained at co-2 based in state even though he resides in country a review of the bank statements showed a very high frequency of large deposits and subsequent withdrawals of the same amounts within a matter of days the co-2 statements showed significant transfer of funds but did not identify the beneficiary the co-3 - statements showed substantial transfers of funds that named the beneficiary as f the wire transfers the service was unable to determine whether the wire transfers represented to have been made in support of foreign_entity were used for sec_501 purposes because of inadequate recordkeeping by the organization although the bank statements for co-3 and co-3 identified the beneficiary of failure to respond to requests for information that would verify exempt_purpose of payments the service issued information document requests idr dated february 20xx for each year under examination the idr included specific requests for missing checks wire transfer receipts bank statements documents to substantiate reimbursements to the director records to substantiate that funds were used for sec_501 purposes records to substantiate loans made directly by individuals to country and clarification on particular transactions the organization did not respond to our request for information form 886-a crev page -6- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service explanation of items form_886 a schedule no or exhibit year petiod ended xx thru xx tax attaché due to the taxpayer’s lack of substantiation of payments sent overseas the area office sought the assistance of the service’s foreign tax attaché the foreign tax attaché contacted the country taxing authority and conducted a collateral investigation the following is a summary of their interview with officials of the foreign_entity according to the report the co-1 employs approximately ij workers in different educational institutions in country eighty percent of the workers gr workers are employed directly being paid_by the country workers twenty workers are being paid only by the country by co-1 and some are a of the co-1 receives revenues from the country ps municipalities tuition fees and donations from abroad it maintains four bank accounts which are co-10 acct co-10 acct co- acct and co-12 acct the foreign organization’s manager ra-3 claims all of the wire transfers and checks of the us organization were deposited in one of the bank accounts of co-1 he also claims that there was no case of a donation received from abroad and transferred to the account of one of the employees co-1 is registered as a non-profit organization but is not recognized as an organization that country citizens can donate to and receive a tax_credit according to article fi of the country tax ordinance some of the workers who were listed on the social work programs schedule were found to be registered employees of co-1 however the checks sent from the organization specially for these teachers were not recorded on the books of co-1 in addition to the report the service received the foreign entity’s bank statements from the country authorities indicated that funds totaling approximately pf notations within a number of the statements approximately u s dollars today were returned to the u s based charity during the years 20xx through 20xx form 886-arev law department of the treasury - internal_revenue_service page -7- schedule no or exhibit year period ended xx thru xx form_886 a department of the treasury - internal_revenue_service explanation of items sec_501 of the code describes in pertinent part organizations organized and operated exclusively for religious charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_170 c allows a charitable_contribution_deduction for a gift to or for_the_use_of a corporation trust community chest or foundation that is created or organized in the united_states or in any possession thereof or under the laws of the united_states any state the district of columbia or any possession thereof but only if the gift is made for exclusively public purposes sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c of the regulations provides that the terms private_shareholder_or_individual as used in sec_501 refer-to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus in order to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests in better business bureau v united_states the supreme court stated that the presence of a single nonexempt purpose if more than insubstantial in nature will defeat exemption under sec_501 of the code regardless of the manner or importance of the truly exempt purposes an organization is not described in sec_501 if it serves a private interest more than incidentally see rev_rul c b revrul_78_86 1978_1_cb_151 and revrul_76_152 1976_1_cb_151 if however the private benefit is only incidental to the exempt purposes served and not substantial it will not result in a loss of exempt status rev_rul 1971_2_cb_231 provides that a domestic organization that conducts some or all of its activities outside the united_states is not precluded from qualifying for exempt status under sec_501 form a rev ‘department of the treasury - internal_revenue_service page -8- departinent of the ‘treasury - internal_revenue_service form_8 a explanation of items schedule no or exhibit year period ended xx thro - xx revrul_63_252 1963_2_cb_101 holds that for a contribution to a domestic organization to be deducible under sec_170 a grant that is sent to a foreign_entity must be reviewed and approved by the domestic organization this ensures that the grant is not earmarked and subject_to the control of the domestic organization revrul_66_79 1966_1_cb_48 clarifies revrul_63_252 revrul_66_79 1966_1_cb_48 provides rules for determining whether a domestic charitable_organization has and exercises sufficient control as to the use of contributions for the purposes of sec_170 contributions to a foreign charity generally are not deductible while a domestic charity can use the contributions abroad it cannot merely transfer them to a foreign charity revrul_66_79 describes the following factors that indicate that the domestic organization has discretion and control_over the use of monies sent abroad the bylaws of the corporation provide in part that the making of grants and contributions and otherwise rendering financial assistance for the purposes expressed in the charter of the organization shall be within the exclusive power of the board_of directors in furtherance of the organization's purposes the board_of directors shall have power to make grants to any organization organized and operated exclusively for charitable scientific or educational_purposes within the meaning of sec_501 of the code the board_of directors shall review all requests for funds from other organizations shall require that such requests specify the use to which the funds will be put and if the board_of directors approves the request shall authorize payment of such funds to the approved grantee the board_of directors shall require that the grantees furnish a periodic accounting to show that the funds were expended for the purposes which were approved by the board_of directors and the beard of directors may in its absolute discretion refuse to make any grants or contributions or otherwise render financial assistance to or for any or all the purposes for which funds are requested revrul_68_489 1968_2_cb_210 provides that an exempt_organization under sec_501 does not jeopardize its exempt status by distributing funds to organizations not themselves exempt under sec_501 provided the exempt_organization this revenue_ruling concluded that contributions to this organization are deductible because gifts received were used for the domestic organization’s charitable purpose and the domestic organization maintained control and discretion over the use of the funds form 886-a ev retains control and discretion as to the use of the funds department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items form_886 a schedule no or exhibit year period ended xx thru xx maintains records establishing that the funds were used for sec_501 purposes and limits distributions to specific projects that are in furtherance of its own exempt purposes revrul_56_304 1956_2_cb_306 holds that an organization described in sec_501 may make distributions of their funds to individuals provided such distributions are made on a true charitable basis organizations that make distributions to individuals should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service rationale exemption in order to qualify for tax exempt status under sec_501 an organization must engage primarily in activities which accomplish one or more exempt purposes and no more than an insubstantial part of its activities may be in furtherance of a nonexempt purpose sec_1_501_c_3_-1 the organization does not satisfy the conditions outlined in this regulation a review of the charts in the facts section of this report indicates that over a four year period approximately ofs dollars were disbursed as follows to to non-exempt entities teachers wy to the divector of co-1 and other individuals andi for other questionable transactions the representative stated that some payments to individuals were for salaries and to - reimburse a director of organization for advances he made to co-1 the organization did riot substantiate that the payments made to the teachers were to subsidize co-1’s salary expense over the four year examination period the salary expense was dollar_figure but assuming that the representative’s oral testimony is accurate and this was indeed a valid salary expense having the organization make these payments instead of co-1 serves to frustrate the administration of the country income_tax laws by having these monies escape reporting requirements this is a substantial nonexempt purpose form 886-arev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service explanation of items form_886 a i schedule no or exhibit year period ended xx thru xx if these payments were not for salary expense then the organization did not maintain the records outlined in revrul_56_304 to establish that a charitable purpose was served by these payments organizations activities were not in furtherance of exempt purposes in either event more than an insubstantial part of the over a four year period the taxpayer made payments of over a director of co-1 the oral testimony of the representative indicated that these payments were reimbursements for advances by the director of co-1 if the director did advance co-1 that much money and the organization wanted to assist in alleviating the foreign organization’s debt the organization could just as easily given the money to co-1 and not the individual the organization has not established that these payments did not serve private interests more than insubstantially see sec_1 c -1 d of the income_tax regulation ____ ‘dollars directly to other questionable_payments and transactions totaling of the organization made disbursements for which no substantiation was provided to establish whether the funds were used for a c purposes the organization also made contributions te non- exempt entities and did not maintain records to establish that an exempt_purpose was served by these disbursements deductibility in order for contributions to be deductible the domestic charitable_organization must ensure that grants made to a foreign organization or monies paid to an individual have been reviewed and approved in advance to ensure that the exempt_purpose of the domestic charity is furthered revenue rulings and dealing with deductibility of contributions hold that if payments are made to a foreign organization that have not been reviewed and approved in advance by the board_of the domestic organization then contributions to the domestic organization are not deductible because the domestic organization is acting as a conduit for the foreign organization and the domestic organization cannot establish that the funds were not earmarked for the foreign organization a foreign organization should be viewed as a non-exempt organization since that entity has not established that it meets the requirements of tax exempt status under sec_501 based on revrul_68_489 an exempt_purpose can be established if a grant made to a non-exempt organization is subject_to the discretion and control of the exempt charitable_organization the organization described in the revenue_ruling accomplished this by form 886-a crev department of the treasury - internal_revenue_service page -11- form_886 a depatment of the t'reasuty - internal_revenue_service explanation of items schedule no or exhibit year period ended xx thru xx limiting its grant to a specific project that it reviewed in advance and by maintaining records to establish that an exempt_purpose is served foreign organizations should be treated as non-exempt entities since they have not established that they meet the requirements for exemption under sec_501 and the rationale in revrul_68_489 should be applied for the years under examination substantially_all of the organization’s disbursements were reportedly made to or for the benefit of co-1 these payments were not for specific projects but for the general operating_expenses of co-1 the organization did not maintain records to establish that the making of grants was within the exclusive power of the board_of directors the board_of directors reviewed all requests for funds and required that the recipient organization specify the use to which the funds will be put the board_of directors required that the grantees furnish a periodic accounting to show that the funds were expended for the purposes which were approved by the board_of directors and the board_of directors may in its absolute discretion refuse to make any grants or contributions or otherwise render financial assistance to or for any or all the purposes for which funds are requested the organization has not established that it maintained contemporaneous written substantiation to verify that it maintained discretion and control of its funds to comply with the contribution deductibility rules outlined in revenue rulings and the organization did not establish that it funded specific projects reviewed in advance instead the organization acted as a conduit for co-1 in effect making co-1 the actual donee organization government’s primary position based upon our examination we determined that more than an insubstantial part of form 886-acrev department of the treasury - internal_revenue_service page -12- form_886 a department of the ‘treasury - internal_revenue_service iil explanation of items schedule no or exhibit year period ended xx thru xx the organization’s activities are not in furtherance of exempt purposes and as a result the organization fails to meet the operational_test as defined in regulations sec_1 c - a with respect to payments made to individuals represented by the organization as employees of the schools the organization has failed to provide acceptable documentation as proof that these individuals are employees with respect to the payments to a director of co-1 the service asserts that payments to him serve a private rather than a public interest see sec_1 c -1 d ii government’s secondary position if the government’s primary position is not sustained the government secondary position is that contributions to the organization are not deductible the organization failed to exercise discretion and control of monies sent abroad the organization acted as a conduit contributions are only deductible if made to a domestic organization for_the_use_of the domestic organization’s exempt_purpose to establish that monies sent outside the united_states serve the domestic organization’s exempt_purpose the domestic organization must establish discretion and control_over the use of the funds the organization did not exercise discretion and control and acted as a conduit for co-1 accordingly contributions to the organization are not deductible under sec_170 taxpayer’s position information document requests submitted to the organization regarding their position on the issues contained herein remain unanswered conclusion based upon the fact stated herein we determined that the organization does not qualify for exemption under sec_501 of the code we therefore propose to revoke its exemption under erc sec_501 effective january 20xx secondarily the organization acted as a conduit for a foreign organization and contributions to the organization are not deductible department of the treasury - internal_revenue_service form 886-a cev page -13-
